Citation Nr: 9926185	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-26 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation of status post 
ligation, jugular vein, with minor airway obstruction, 
currently evaluated as 10 percent disabling, with a surgical 
scar on the front of the neck, separately rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 10 
percent for the veteran's status post ligation of the jugular 
vein with minor airway obstruction.  The veteran, who had 
active service from May 1971 to October 1972, appealed that 
decision.  In a February 1998 rating decision, during the 
course of this appeal, the RO granted a temporary total 
rating for convalescence under 38 C.F.R. § 4.30 from April 
24, 1996, through May 31, 1996, when the 10 percent rating 
was reassigned.  The RO also granted additional compensation 
under 38 U.S.C.A. § 1151 for a surgical scar on the front of 
the neck, and assigned a 10 percent evaluation effective from 
April 24, 1996.  

At his March 1999 Travel Board hearing before the undersigned 
Board member, the veteran offered testimony regarding effects 
of both the internal residual injuries and the scarring on 
his neck.  In view of the foregoing, and inasmuch as the 
grant of the 10 percent evaluation for the veteran's scar is 
not the maximum benefit under the rating schedule for this 
aspect of his disability, the claim for an increased 
evaluation for this condition remains in controversy.  Hence, 
it is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In assigning a 10 percent rating, the RO considered all 
applicable rating criteria for veteran's scar.  Generally, 
before the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, although a separate 10 
percent rating has been assigned for the surgical scar on the 
veteran's neck, the disability is closely related to the 
veteran's claim.  The Board finds that his due process rights 
have been satisfied and that adjudication of the scar aspect 
of his residuals is appropriate in this appeal.  
At his hearing before the Board, the veteran also referred to 
episodes when he panicked and experienced difficulty 
breathing or with stammering speech, and he referred to use 
of antidepressant medication after the surgical revision of 
his neck scar.  The testimony appear to raise the issue of a 
psychiatric disorder secondary to residuals of the jugular 
vein ligation and neck scar which has not been considered by 
the RO and is not before the Board in connection with this 
appeal.  The matter is referred to the RO for any appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's disability from ligation of the jugular 
with minor airway obstruction is manifested by subjective 
complaints of dysphagia and hoarseness, along with not more 
than mild restrictive lung disease or mild dyspnea on heavy 
exertion, and no evidence of severe symptoms of chronic 
laryngitis such as marked pathological changes.  

2.  The veteran's surgical scar on the front of his neck is 
well-healed with no adhesions or more than moderate 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post ligation of the jugular with minor airway 
obstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.97, 
Diagnostic Code 6599-6520 (1996) (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a surgical scar on the front of the neck have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist as required under 38 U.S.C.A. § 5107(a).

The veteran seeks an increased evaluation for his residuals 
of injury of the jugular vein.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  

In August 1995, the RO granted entitlement to benefits under 
38 U.S.C.A. § 1151 for residuals of a jugular vein laceration 
which occurred during hospitalization at a VA medical center.  
The veteran's residuals were characterized as status post 
ligation of the jugular vein, with minor airway obstruction, 
and rated as 10 percent disabling under Diagnostic Code 6599-
6520, effective from August 3, 1994.  The veteran filed a 
claim for increased compensation in August 1996 

The veteran was injured while hospitalized for bacterial 
endocarditis in August 1994.  He suffered a tear in his 
jugular vein during central line placement.  The tear was 
repaired in a timely manner; however, he required a 
tracheostomy for approximately one month.  On VA examination 
in November 1995, visualization of the right internal jugular 
vein was absent on Doppler flow imaging but there were no 
symptoms except hoarseness.  The veteran underwent lysis and 
revision of the scar in April 1996.  A preoperative 
evaluation showed no significant abnormalities of the vocal 
cords, but the veteran continued to complain of shortness of 
breath on exertion, sore throat and hoarseness.  Post-
operative follow-up reports show that the scar was healing 
well.  It was also noted that some of the veteran's 
complaints could have been related to his cigarette smoking.  
This hospitalization resulted in assignment of the temporary 
total rating through May 1996 and the separate rating for the 
neck scar.  

In connection with his claim for increased compensation, the 
veteran was afforded a VA examination in April 1997.  At that 
time, he complained of hoarseness, sore throat and pain 
associated with swallowing liquids and solids.  He had a 
twenty-five pack year history of cigarette smoking and was 
still smoking one pack of cigarettes per day.  Examination of 
the throat did not reveal any pharyngeal condition.  The 
uvula was in the midline.  The lungs showed bilateral 
vesicular sounds with no added sounds.  There was no clubbing 
or cyanosis.  Examination of the neck showed a horizontal 
four-inch surgical scar from previous surgery.  Both carotid 
pulses could be well felt.  

Pulmonary function testing showed mild restrictive impairment 
with significant improvement on FEV1 from 77 percent of 
predicted value pre-drug to 89 percent of predicted value 
post-bronchodilator.  Flow volume loop showed possible 
extrathoracic upper AV obstruction.  The impression included 
a small notch type defect just below the aortic knob, 
identified on barium swallow but without abnormalities noted 
on CAT scan of the thorax; mild restrictive lung disease as 
noted, and dysphagia to liquids and solids by history.  

The veteran was also afforded a VA examination in November 
1997 for evaluation of the scar associated with his injury.  
At that time, the examiner observed an 11.0 centimeter long 
transverse surgical scar in the front of the veteran's neck.  
The scar was linear and without extension or disfigurement 
sideways.  The scar was well-healed with no adhesions, 
tenderness or ulceration.  It was firm in texture.  There was 
no evidence of keloid formation, and elevation and depression 
were absent.  The color was slightly darker than the 
surrounding skin.  There was no evidence of disfigurement.  
The diagnosis was status post surgical revision of the scar 
of the neck, no evidence of disfigurement or breathing 
problem observed or voice derangement.  Color slides were 
associated with the examination report.  

More recent outpatient treatment records show that the 
veteran presented with complaints of right-sided throat and 
face swelling in January 1998.  The assessment was herpes 
zoster.  

The veteran has testified before the undersigned Board Member 
and indicated in written statements that his symptoms of 
hoarseness, throat pain and shortness of breath have 
persisted.  He has stated that he has a hard time talking at 
length because his voice becomes hoarse and his throat sore.  
This makes it difficult for him in his current career as a 
real estate salesman.  He testified that he still has trouble 
swallowing and has numbness over the length of the neck scar.  

The residuals of the jugular vein ligation are rated by 
analogy because they are considered an unlisted condition 
under the Rating Schedule.  See 38 C.F.R.§§ 4.20, 4.27 
(1998).  These residuals include minor airway obstruction, 
hoarseness, soreness, dyspnea (shortness of breath), 
dysphagia (difficulty in swallowing) and scarring.  Those 
residuals related to airway obstruction are rated 10 percent 
disabling under Diagnostic Code 6599-6520.  By regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating respiratory 
disorders in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
RO has evaluated the injury under both the former and the 
revised criteria.  

With regard to the veteran's complaints of hoarseness, 
dyspnea, dysphagia and sore throat, it is noted that ratings 
under diagnostic codes 6600 through 6817 (and 6818 and 6821 
prior to October 7, 1996) and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic codes 
6600 through 6817 or 6822 through 6847.  A single rating will 
be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96.  

Under the former criteria, Diagnostic Code 6520 provided that 
a 10 percent rating was warranted for stenosis or narrowing 
of the larynx with mild dyspnea on heavy exertion, whereas a 
30 percent rating was warranted for moderate impairment of 
respiration, dyspnea on moderate exertion.  A 50 percent 
rating was warranted for severe impairment of respiration, 
with dyspnea on slight exertion.  38 C.F.R. § 4.97, 
Diagnostic Code 6520 (1996).  Partial organic aphonia and 
healed injuries of the larynx were rated as chronic 
laryngitis.  A 10 percent rating was contemplated for 
moderate catarrhal inflammation of cords or mucous membranes, 
and moderate hoarseness, and a 30 percent rating for severe 
symptoms, marked pathological changes such as inflammation of 
cords or mucous membrane, thickening or nodules of cords or 
submucous infiltration, and marked hoarseness.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6516, 6517, 6519 (1996).  

Under the revised criteria, Diagnostic Code 6520 provides 
that stenosis of the larynx, including residuals of laryngeal 
trauma, is rated at 10 percent where there is FEV-1 of 71 to 
80 percent predicted, Flow-Volume Loop compatible with upper 
airway obstruction.  A 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction.  38 C.F.R. § 4.97, 
Diagnostic Code 6520 (1998).  Under this code, stenosis of 
the larynx may also be evaluated as aphonia.  Diagnostic Code 
6519 provides that aphonia producing constant inability to 
speak above a whisper is rated at 60 percent, whereas lesser 
degrees of aphonia are rated as laryngitis.  Under that code 
section, hoarseness with cords or mucous membrane is rated at 
10 percent, while hoarseness, with thickening of nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy, are rated at 30 percent.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6520, 6519, 6516.  

After reviewing the evidence, the Board concludes that an 
evaluation in excess of 10 percent for status post ligation 
of the jugular vein, with minor airway obstruction, is not 
warranted because neither version of the pertinent 
regulations support an increased evaluation.  The medical 
evidence of record does not show moderate impairment of 
respiration or dyspnea on moderate exertion, marked 
pathological changes such as inflammation of cords or mucous 
membrane, thickening or nodules of cords or submucous 
infiltration, or marked hoarseness.  

Although the veteran has urged that he has had severe 
problems in these areas, the examination report in April 1997 
shows no more than mild manifestations productive of mild 
restrictive defect.  None of his outpatient treatment reports 
show that he has had significant aphonia or inability to 
speak above a whisper.  Certainly, he has not required any 
ongoing treatment for hoarseness, soreness, dysphagia or 
dyspnea.  Further, medical evidence suggests that any dyspnea 
present is actually most likely related to cigarette smoking 
rather than his injury.  

Thus, the record provides no basis for an increased rating 
under the former criteria.  Moreover, the veteran's recent 
pulmonary function examination revealed a post bronchodilator 
FEV-1 value of 77 percent predicted and 89 percent post-
bronchodilator.  Such pulmonary function test values do not 
meet the criteria under the rating code for an increased 
evaluation.  Further, with no reported thickening of nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes, a higher evaluation is not warranted.  

As to the veteran's scar, a disfiguring scar of the head, 
face or neck which is moderately disfiguring is rated as 10 
percent disabling, whereas a scar which is severe, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips or auricles, is rated at 30 percent, and a scar causing 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, is 
rated at 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  

The veteran's scar has been described on the most recent 
examination as essentially asymptomatic.  It was linear, non-
disfiguring, nontender, without ulceration, well-healed and 
with no adhesions  There was no evidence that it was 
associated with a breathing problem or voice derangement.  
Color slides show the veteran's scar and are consistent with 
the description in the examination report.  The scar has not 
been described as severe, or productive of a marked and 
unsightly deformity of the eyelids, lips or auricle, which 
would warrant an increased evaluation for the scar alone.  
Thus, overall, the record affords no basis for an evaluation 
in excess of 10 percent for the post-surgical scar.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluations 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of the currently assigned ratings for residuals of his 
ligation of the jugular, including 10 percent for status post 
ligation of the jugular vein, with minor obstruction, and 10 
percent for a surgical scar on the front of the neck.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Further, there has been no showing that the veteran's 
disability residuals of ligation of the jugular vein have 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although the veteran indicated in written 
statements, as well as during his hearings both before the RO 
and at BVA, that his hoarseness and soreness made it 
difficult to perform certain aspects of his job, he has 
indicated that he generally has been able to perform his 
duties.  It does not appear that this disability had markedly 
interfered with any particular job (i.e.,. beyond that 
contemplated in the 10 percent rating) and, as mentioned in 
the introduction to this decision, the potential 
psychological aspects of the veteran's over-all disability 
picture are not before the Board at this time.  Under these 
circumstances, further consideration of an extra-schedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post ligation of the jugular vein, with minor airway 
obstruction, is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
surgical scar on the front of the neck is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

